Supplemental Opinion on Rehearing. Defendant Parsons has filed a petition for a rehearing, asking that we review the finding of the trial court that the Escrow Security Pledge Agreement is an executed trust and not a pledge as Parsons contends. We held that, having decided Parsons is bound by the Berlin contract, we need not decide the further question. Parsons says, “This leaves the finding of the trial court to the effect that it is a trust in full force and effect between the parties.” No case is cited by him in support of that contention, though we find Russell v. Russell, 134 Fed. 840; People v. Skidmore, 27 Cal. 287; Finch v. Hollinger, 46 Iowa 216; Hall v. City of Kalamazoo, 141 Mich. 503; Spitzley v. Garrison, 208 Mich. 50; Stuart & Palmer v. Heiskell's Trustee, 86 Va. 191; and Ford v. Ford, 88 Wis. 122 are cited under section 1190 and 1336, 34 C. J. (Judgments) as support thereof. He admits the finding of the trial court on this question “was not necessary to plaintiff’s right to recover if the support agreement was founded on a valid consideration.” We follow the uniform rule (Moran Towing & Transportation Co. v. Navigazione Libera Triestina, 92 F. 2d 37; State v. Missouri Public Service Corp. (Mo.), 174 S. W. 2d 871; Cambria v. Jeffery, 307 Mass. 49; Karameros v. Luther, 279 N. Y. 87; and Schofield v. Rideout, 233 Wis. 550), that our failure to pass upon the trial court’s finding as unnecessary to our decision, does not leave that finding res judicata between the parties. Russell v. Russell in the first group of cases mentioned, was referred to but not followed by a distinguished court in the Moran Towing case. The Michigan cases are not inconsistent with what we believe to be the general rule. If the Wisconsin case may be construed to be contrary to the general rule, it is not in accord with the very recent Schofield case cited above, which supports the rule. The Iowa case is, we believe, distinguishable. We do not agree with the California and Virginia decisions in so far as they conflict with the general rule. We, therefore, adhere to our former decision. Judgment affirmed. Burke, P. J., concurs. Lupe, J., took no part.